IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DAVID C. BAILEY, DAVID C. BAILEY         : No. 945 MAL 2015
AND CECELIA BAILEY, TRUSTEES OF          :
DAVID C. BAILEY TRUSTS, ANADARKO         : Petition for Allowance of Appeal from
E&P COMPANY, LP, CHESAPEAKE              : the Order of the Superior Court
APPALACHIA, LLC, MITSUI E&P USA,         :
LLC AND STATOIL USA ONSHORE              :
PROPERTIES, INC.                         :
                                         :
             v.                          :
                                         :
GEORGE A. ELDER A/K/A G.A. ELDER,        :
WILLIAM HOYT AND MARY HOYT,              :
MARK HOYT AND ANNA HOYT,                 :
EDWARD C. HOYT AND CORDELIA IDA          :
HOYT, THEODORE R. HOYT, GEORGE           :
S. HOYT, ELK TANNING COMPANY,            :
CENTRAL PENNSYLVANIA LUMBER              :
COMPANY, THEIR SUCCESSORS,               :
HEIRS, ADMINISTRATORS AND                :
ASSIGNS OR ANYONE CLAIMING BY,           :
THROUGH OR UNDER THEM                    :
                                         :
             v.                          :
                                         :
HOYT ROYALTY, LLC                        :
                                         :
PETITION OF: HOYT ROYALTY, LLC           :
                                         :
                                         :
                                         :
                                         :
                                         :

                                    ORDER



PER CURIAM

     AND NOW, this 7th day of September, 2016, the Petition for Allowance of Appeal

is DENIED.